Case 1:19-cv-21552-RNS Document 52 Entered on FLSD Docket 07/29/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                               Case No. 1:19-cv-21552-SCOLA/TORRES

   DOUGLAS WEISS, on behalf of himself and
   all others similarly situated,

                  Plaintiff,

          v.

   GENERAL MOTORS LLC,

                  Defendant.


                                      MEDIATION REPORT

         In accordance with the Court’s Order of Referral to Mediation (ECF No. 43), Defendant

  General Motors LLC (hereinafter “GM”) and Plaintiff Douglas Weiss, by and through undersigned

  counsel, hereby file this Mediation Report, respectfully showing the Court as follows:

         1.      The parties attended a mediation in the above-captioned matter on July 15, 2020,

  which was conducted by Hunter R. Hughes, Esq.

         2.      All required parties were present at the mediation.

         3.      Following the mediation, the parties reached an agreement in principle to settle the

  above-captioned matter on an individual basis.

         4.      The parties anticipate finalizing the settlement agreement within thirty (30) days

  and filing a notice of dismissal once the agreement is final.

  This 29th day of July, 2020.                  Respectfully submitted,

                                                /s/ Adam Reinke_________
                                                Harold E. Franklin, Jr.
                                                Florida Bar No. 1006814
                                                Stephen B. Devereaux


                                                   1
Case 1:19-cv-21552-RNS Document 52 Entered on FLSD Docket 07/29/2020 Page 2 of 3



                                     (admitted pro hac vice)
                                     Susan M. Clare
                                     (admitted pro hac vice)
                                     Adam Reinke
                                     (admitted pro hac vice)
                                     KING & SPALDING LLP
                                     1180 Peachtree Street, NE
                                     Atlanta, GA 30309
                                     Tel: (404) 572-4600
                                     Fax: (404) 572-5100
                                     hfranklin@kslaw.com
                                     sdevereaux@kslaw.com
                                     sclare@kslaw.com
                                     areinke@kslaw.com

                                     Attorneys for Defendant
                                     General Motors LLC

                                     /s/ F. Jerome Tapley
                                     F. Jerome Tapley
                                     Florida Bar No. 0022066
                                     Hirlye R. “Ryan” Lutz, III (admitted pro hac vice)
                                     Adam W. Pittman (admitted pro hac vice)
                                     Cory Watson, P.C.
                                     2131 Magnolia Avenue South
                                     Birmingham, Alabama 35205
                                     Tel: (205) 328-2200
                                     Fax: (205) 324-7896
                                     Email: jtapley@corywatson.com
                                              rlutz@corywatson.com
                                              apittman@corywatson.com

                                     Nicholas A. Migliacccio (admitted pro hac vice)
                                     Jason S. Rathod (admitted pro hac vice)
                                     MIGLIACCIO & RATHOD LLP
                                     412 H Street N.E., Suite 302
                                     Washington, DC 20002
                                     Tel: (202) 470-3520
                                     Email: nmigliaccio@classlawdc.com
                                            jrathod@classlawdc.com

                                     Attorneys for Plaintiff
                                     Douglas Weiss




                                        2
Case 1:19-cv-21552-RNS Document 52 Entered on FLSD Docket 07/29/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on July 29, 2020, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify the foregoing document is being served this
  day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.


                                              /s/ F. Jerome Tapley
                                              F. Jerome Tapley
